Citation Nr: 1507985	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran served in the offshore waters of the Republic of Vietnam, but the evidence does not show that he served in the inland waters of, or set foot in, Vietnam during the Vietnam era.

2.  The record does not establish that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.


CONCLUSION OF LAW

The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, preadjudication VCAA notice was provided in standard March 2012 and April 2012 letters that advised the Veteran of the evidence needed to establish service connection for CAD and/or ischemic heart disease, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letters also advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  Additionally, the letters informed the Veteran of the evidence required to substantiate a claim for service connection for disabilities due to herbicide exposure, to include Agent Orange.  Thus, VA's duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran in accordance with 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159.  Specifically, the Veteran's service treatment records, VA examination reports and private treatment records have been obtained and considered.  Regarding the Veteran's treatment records from the Seattle VA Medical Center (VAMC), in July 2012 the RO issued a formal finding of unavailability regarding those records dated from 2000 to 2006.  The RO indicated following all necessary procedures in obtaining such records and determined that any further attempts would be futile.  Further, in an August 2012 statement, the Veteran clarified that he did not begin to seek VA treatment for his disability until 2006.  The Board observes that VA treatment records from the American Lake VAMC dated from July 2006 (including an initial primary care visit entry) to the present have been associated with the claims file.  Thus, the Board concludes that all available and relevant VAMC records have been associated with the Veteran's claims file.  

In any case, as is discussed further below, the evidence does not indicate that those records would have assisted in substantiating the Veteran's claim because his claim is being denied on the basis of no corroborated in-service exposure to an herbicide agent.  A May 2009 memorandum shows that the Joint Services Records Research Center (JSRRC) had previously undertaken efforts to corroborate accounts, similar to those of the Veteran, of in-service herbicide exposure from transporting tactical herbicide agents.  The JSRRC has documented its formal finding that it has found no evidence that Navy or Coast Guard ships transported tactical herbicides.

In addition to obtaining relevant service and post-service documentation, the duty to assist includes providing a medical examination when necessary to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, no such development is warranted in the instant case.  The record does not indicate that the Veteran had presumptive or actual in-service herbicide exposure.  As such, the duty to obtain a medical examination has not been triggered with respect to the Veteran's claim.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Therefore, the Board will address the merits of the claim.

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  In other words, the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations regarding service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  For those veterans exposed to such herbicides, service connection shall be presumed for certain enumerated diseases, including ischemic heart disease and CAD.  38 C.F.R. § 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that private treatment records, to include January 2000 treatment records, reveal the Veteran has a current diagnosis of CAD.  Thus, the question that remains is whether or not the CAD is related to service.

The Veteran submitted statements, to include statements received in October 2011, May 2012, August 2012, September 2012, and July 2013, essentially contending that his CAD is due to exposure to Agent Orange while aboard the USS Constellation.  The Veteran contends that during service he was involved in combat air support over Vietnam, to include handling weapons such as Agent Orange.  In his July 2013 statement, the Veteran contends that ships off the Vietnam coast were exposed to Agent Orange in many ways, such as from planes returning from their missions after flying through clouds of defoliants.  He also indicated that he was exposed to Agent Orange via the drinking water on his ship.  The Veteran has also submitted documents to support his contentions, to include an article about "blue water" veterans suggesting that veterans who served at sea during the Vietnam era were exposed to Agent Orange.

The Board acknowledges that CAD is a disease that has been presumptively linked to in-service herbicide exposure under 38 U.S.C.A. § 3 .309(e).  In this case, however, such in-service exposure has not been established on either a presumptive or factual basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record shows that the Veteran received the Vietnam Service Medal and had documented service aboard the USS Constellation (CVA-64) in the offshore waters of Vietnam from January 1966 to December 1969.  While clearly indicative of Vietnam-era service, such evidence is insufficient, standing alone, to establish in-service herbicide exposure.

Although the "blue water" article that the Veteran submitted disagrees with VA's interpretation, the Federal Circuit has affirmed VA's interpretation of the regulatory provision requiring a service member's presence on land, or on an inland waterway, in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See Haas v. Peake, 545 F.3d 1168, 1182 (2008).  Such service has not been demonstrated in the Veteran's case.  In May 2009, as previously stated, the JSRRC found no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  Consistent with the JSRRC findings, the USS Constellation is not listed on VA's official list of Navy and Coast Guard ships that have been associated with possible herbicide exposure during the Vietnam era.  See Agent Orange Alphabetized Ships List, http://www.publichealth.va.gov/exposures/
agentorange/shiplist/list.asp (last updated Dec. 2014).  Therefore, an award of presumptive service connection based on herbicide exposure is not warranted.

The Veteran also cannot prevail under the presumptive provisions concerning chronic diseases set forth in 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307(a), and 38 C.F.R. § 3.309(a).  While the list of chronic diseases includes ischemic heart disease, it is only presumed to have been incurred in service if it manifests to a degree of 10 percent or more within one year of from the date of separation from service or if it is productive of a continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Neither situation exists here.  As the Veteran indicated in his September 2012 statement, he was diagnosed in January 2000 with ischemic heart disease, over 30 years after service.  Private treatment records show extensive treatment for a heart condition but no earlier than 2000.  Thus, the criteria governing presumptive service connection of ischemic heart disease have not been met.

The presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation. 

The service treatment records do not reveal findings, treatment, or diagnosis of a cardiac-related disease.  As noted above, the first evidence of coronary artery disease contained in the claims file are January 2000 private treatment records.  There is no medical evidence showing a causal relationship between the Veteran's CAD and service.  

The primary evidence that the Veteran was exposed to Agent Orange or of a nexus between the Veteran's CAD and military service is the Veteran's own contention.  The Board finds that the question regarding the potential relationship between the Veteran's CAD and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran has not demonstrated that he has the specialized knowledge or training to determine that Agent Orange or other incidents in service caused his CAD.  Additionally, the "blue water" article does not reflect that the Veteran was personally exposed to Agent Orange.  Further, there is no probative evidence that drinking water on ship contained herbicide agents, or that drinking water on ship is etiologically related to the development of CAD.  The Veteran is not competent to opine on the complex medical question of etiology and his lay statements, therefore, are not afforded probative value.  As such, the evidence is against a finding that the Veteran was exposed to herbicides in service.  

In sum, the evidence does not show that the Veteran was exposed to herbicides, to include Agent Orange, in service, and there is no competent evidence of any manifestations or symptoms indicative of CAD during service or until many years after his discharge from service.  Aside from the Veteran's lay contentions, the record does not contain an etiological opinion specifically relating the Veteran's military service to his CAD.  Accordingly, the Board finds no basis upon which to grant service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for CAD, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for CAD is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


